Name: Decision of the EEA Joint Committee No 55/96 of 28 October 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: economic geography;  rights and freedoms;  cooperation policy;  European construction;  international affairs
 Date Published: 1997-03-27

 27.3.1997 EN Official Journal of the European Communities L 85/64 DECISION OF THE EEA JOINT COMMITTEE No 55/96 of 28 October 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 54/96 (1); Whereas the third medium-term Community action programme on equal opportunities for women and men (1991 to 1995) has come to an end; Whereas it was the intention of the Contracting Parties to strengthen cooperation in the framework of Community activities resulting from, inter alia, the third medium-term Community action programme on equal opportunities for women and men; whereas such cooperation, for various reasons, has taken place to a lesser extent than foreseen; Whereas cooperation in the field of equal opportunities should be revitalized under the medium-term Community action programme on equal opportunities for men and women for the period 1 January 1996 to 31 December 2000 as set out in Council Decision 95/593/EC (2); Whereas Article 5 of Protocol 31 to the Agreement should therefore be amended to allow for such continued cooperation, HAS DECIDED AS FOLLOWS: Article 1 In Article 5 of Protocol 31 the following indent shall be inserted in paragraph 2 after the indent relating to the Council resolution of 21 May 1991 on the third medium-term Community action programme on equal opportunities for women and men (1991 to 1995):  395 D 0593: Council Decision 95/593/EC of 22 December 1995 on a medium-term Community action programme on equal opportunities for men and women (1996 to 2000) (OJ No L 335, 30. 12. 1995, p. 37). The EFTA States shall participate in this Community action programme in accordance with the provisions laid down in Appendix 2 to this Protocol. Article 2 An Appendix shall be added to Protocol 31 as set out in the Annex hereto. Article 3 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 21, 23. 1. 1997, p. 9. (2) OJ No L 335, 30. 12. 1995, p. 37. ANNEX Appendix 2 to Protocol 31 1. The EFTA States shall participate in the medium-term Community action programme on equal opportunities for men and women (1 January 1996 to 31 December 2000). 2. The EFTA States shall contribute financially to the programme in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall participate fully in the EC committees which assist the Commission in the management, development and implementation of the action programme referred to in paragraph 1.